EXHIBIT 10.3


WAIVER

In consideration for the benefits I will receive as a result of the
participation by Independent Bank Corporation (which is either my employer or
the sole shareholder of my employer) in the United States Department of the
Treasury’s TARP Capital Purchase Program, I hereby voluntarily waive any claim
against the United States, Independent Bank Corporation, and my employer for any
changes to my compensation or benefits that are required to comply with the
regulation issued by the Department of the Treasury as published in the Federal
Register on October 20, 2008.

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with Independent
Bank Corporation or my employer or in which I participate as they relate to the
period the United States holds any equity or debt securities of Independent Bank
Corporation acquired through the TARP Capital Purchase Program.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

Dated: December 12, 2008 ____________________________________________
